 

 

El|en Lipton Hol|ander

i*." ~' » -

UNrrED STATES DlsTRlc'r CouR'r . t .
DlsTRlcT OF MARYLAND .¢ ,- j _p_ m

.fl‘-' »1|\;“¢\'.<1

Chambers of 101.West Lombard Street

District Court Judge ' ‘ ' " ~ 410-962-0742
March 25, 2019
MEMORANDUM TO MS. COURTNEY-POPE AND-COUNSEL

Re: Courmey-Fope v. Board ofEducation ofCarroll County
Civil Action No. ELH-l6-4055

Dear MS. Courtney-Pope & Counsel:

As you know, on December 21, 2016, plaintiff Lydia Courtney-Pope, Who is self-
represented, filed suit against the Board of Education of Ca'rroll County (the “Board”), defendant.
ECF 1 (the “Cornplaint”). The Complaint alleges unlawful discrimination on the basis of
plaintiffs disability, in violation of the Arnericans With Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq., and the Maryland Fair Employrnent Practices Act (“MFEPA”), Md. Code
(2014 Repl. Vol., 2018 Supp.), § 20-606 of the State Government Article.

The Board, through counsel, deposed plaintiff on July 18, 2018. See ECF 73-1 (Letter of
December 13, 2018). lt employed Veritext Legal Solutions (“Veritext”) to transcribe the
deposition. ECF 82-1 (Veritext Invoice). On August 3, 2018, the Board ordered a certified copy
of the transcript, totaling $972.35. ]d.

On Decernber 12, 2018, in an email to defense counsel Lisa Y. Settles (ECF 82-3), plaintiff
requested “a full copy of the deposition[.]” ln a letter of Decernber 13, 2018 (ECF 82-4; ECF 73-
1), Settles denied the request and suggested that plaintiff “contact the court reporting Service
directly” to purchase a copy.

Thereafter, on January 16, 2019, plaintiff filed a “Motion to Require Defendant to Share.”
ECF 73 (the “Motion”). lt is supported by three exhibits. ECF 73-1 - ECF 73-3. ln the Motiorl,
plaintiff asks the Court to order defendant to provide a full copy of her deposition transcript,
because she “cannot afford to pay for the transcript, and this places her at a disadvantage.” ECF
73,1] 12.

The Board opposes the Motion (ECF 82, “Opposition”) and has submitted three exhibits
ECF 82-1 »~ ECF 82-3. In its Opposition, the Board contends that litigants are “responsible for
bearing their own costs.” ECF 82. In support, it relies on the “Arnerican Rule,” Which provides
that “litigants, even the prevailing one, must bear their own attorney’s fees.” American Rule,
BLACK’s LAW DICTIONARY (Sth ed. 2004). ECF 82 at 2-3.

Plaintiff has replied. ECF 85 (“Reply”). As plaintiff points out in her Reply, the American
Rule applies only to payment of legal fees, not litigation costs. ECF 85 at 3.

Baltimore, Mary|and 21201

 

 

What Judge Chasanow said in Young v. United Parcel Servz'ce, Incorporated, DKC-OS-
2586, 2014 WL 858330, at *3 (D. l\/ld. Mar. 4, 2014), is apt:

There is no inherent injustice in [a] Defendant’s decision not to share deposition
transcripts With Plaintiff»_to the contrary, it is the norm that both parties pay the
costs associated with deposition transcripts they believe to be “reasonably
necessary” to prove their case. LaVay Corp. [v. Domz'nion Fea'. Savings & Loan
Ass ’n], 830 F.2d [522,] 528 [4th Cir. 1987]. lndeed, “[t]he general rule, established
expressly by the Federal Rules of Civil Procedure, is that a party must obtain copies
of deposition transcripts directly from the court reporter upon the payment of a
reasonable charge, and not from opposing counsel or the court.” Schroer v. United
States, 250 F.R.D. 531, 537 (D. Colo. 2008).

Plaintiff has initiated this suit, and it Would be reasonable for her to expect expenses
associated With the litigation lt is not defendant’s burden to subsidize plaintiffs litigation costs.
And, plaintiff seems to overlook that the court reporting agency earns its income by producing and
then selling deposition transcripts

Therefore, l shall deny plaintiffs Motion (E-CF 73). lf plaintiff desires a copy of her
deposition transcript, she must purchase it from Veritext. See Young, 2014 WL 858330, at *3.

Despite the informal nature of this l\/lemorandurn, it is an Order of the Court, and the Clerk
is directed to docket it as such.

The Clerk is also directed to mail of a copy of this Memorandum to MS. Courtney-Pope.

Very truly yours,

/s/

Ellen Lipton Hollander
United States District Judge

